Order entered July 31, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00091-CV

             IN THE INTEREST OF B.N.G. AND G.J.G., MIN’OR CHILDREN

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-56335-2014

                                             ORDER
         Before the Court is appellant’s second and final motion to extend time to file reply brief.

We GRANT the motion and ORDER the brief received July 30, 2018 filed as of the date of this

order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE